Name: Commission Regulation (EEC) No 2935/79 of 20 December 1979 continuing the measures referred to in Regulation (EEC) No 723/78 on market research measures within the Community in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 79 Official Journal of the European Communities No L 334/ 13 COMMISSION REGULATION (EEC) No 2935/79 of 20 December 1979 continuing the measures referred to in Regulation (EEC) No 723/78 on market research measures within the Community in respect of milk and milk products the markets for Community milk and milk products inside the Community. Such work shall include the following : (a) research into new or improved products ; (b) research into new or improved packagings to facili ­ tate transport and storage of the products ; (c) scientific examination of the nutritional aspects of the consumption of milk and its constituents ; (d) examination of the possibilities of increased use of liquid skimmed milk for animal feed ; (e) where a special case is made, research aimed at improving the marketing of dairy products . 2 . The continuation of research work commenced under Regulation (EEC) No 723/78 may be regarded as a measure within the meaning of paragraph 1 . 3 . The measures referred to in paragraph 1 shall be eligible only if they are begun after 31 March 1980 ; they shall be completed not later than 31 March 1982. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1271 /79 (2 ), and in particular Article 4 thereof, Whereas the market research measures carried out pursuant to Commission Regulation (EEC) No 723/78 of 10 April 1978 concerning promotional , publicity and market research measures within the Community in respect of milk and milk products (3 ), as last amended by Regulation (EEC) No 1223/78 (4 ), have proved an effective means of expanding the markets in milk products in the Community ; whereas they should therefore be continued in the medium term ; Whereas the research institutes, organizations and private undertakings in the Community possessing the necessary qualifications and experience should be invited again to propose detailed research programmes which these organizations would themselves carry out ; Whereas, as regards the other arrangements, the major portion of the provisions of Regulation (EEC) No 723/78 , amended in the light of relevant experience, may be repeated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 2 1 . The research work referred to in Article 1 shall be proposed and carried out by research institutes, bodies, organizations or undertakings which : (a) have the necessary qualifications and experience ; (b) give suitable guarantees to ensure the satisfactory completion of the work. 2 . Community financing shall be limited to 75 % of expenditure incurred in respect of the work referred to in paragraph 1 . HAS ADOPTED THIS REGULATION : Article 1 1 . Under the conditions laid down in this Regula ­ tion , encouragement shall be given to research work primarily of a technical nature, designed to expand Article 3 1 . The parties specified in Article 2(1 ) shall be invited to transmit to the competent authority appointed by their Member State, hereinafter called the ' intervention agency', detailed proposals concerning the measures referred to in Article 1 . 2 . Proposals shall reach the intervention agency concerned before 1 April 1980 . 0 OJ No L 131 , 26 . 5 . 1977, p. 6 . ( 2 ) OJ No L 161 , 29 . 6 . 1979, p. 11 . ( 3 ) OJ No L 98 , 11 . 4 . 1978 , p. 5 . (4 ) OJ No L 152, 8 . 6 . 1978 , p. 11 . No L 334/ 14 Official Journal of the European Communities 28 . 12. 79 3 . The intervention agencies shall specify the other rules for submission of proposals in a notice which shall be published in the Official Journal of the Euro ­ pean Communities. 4. Within 10 working days of the expiry of the time limit laid down in paragraph 2, the intervention agency shall transmit to the Commission the propo ­ sals received and any supplementary documents . The intervention agency may add its comments, if any, to the proposals in question . Article 4 1 . Proposals shall state : (a) the name and address of the party concerned ; (b) any details concerning the research work proposed, indicating the time required for comple ­ tion, the expected results and any third parties which may be involved ; (c) the price asked for this work, expressed in the currency of the Member State on whose territory the party concerned is established, giving an item ­ ized breakdown of this amount and showing the corresponding financing plan ; (d) the desired form of payment of the Community contribution (Article 7(1 ) (a) or (b)). 2 . Proposals shall be valid only where : (a) they are submitted by a party fulfilling the condi ­ tions laid down in Article 2(1 ); (b) they are accompanied by an undertaking to observe the provisions of this Regulation and those contained in the list of clauses and condi ­ tions referred to in Article 6 . Article 5 1 . After examination of the proposals by the Management Committee for Milk and Milk Products pursuant to Article 31 of Regulation (EEC) No 804/68 , the Commission shall conclude contracts for the research work referred to in Article 1 ( 1 ) with those parties whose proposals have been accepted . Prior to the conclusion of a contract, the party concerned may be requested to supply additional information and/or details concerning its proposal . 2 . The intervention agency shall inform each party concerned as soon as possible of the decision taken in respect of its proposal . Article 6 1 . On acceptance of a proposal in accordance with Article 5, a list of terms and conditions shall be drawn up by the Commission in at least three copies and signed by the party concerned . 2 . The list of terms and conditions shall form an integral part of the contract referred to in Article 5 ( 1 ) and shall : (a) include the details referred to in Article 4(1 ) or make reference to them ; (b) supplement these details , where necessary, by addi ­ tional provisions resulting from the application of the second subparagraph of Article 5 ( 1 ). 3 . The Commission shall send a copy of the contract and of the list of terms and conditions to the intervention agency responsible for ensuring compli ­ ance with the agreed conditions. Article 7 1 . The intervention agency concerned shall pay to the party in question , in accordance with the choice given in its proposal , either : (a) within six weeks of the date of signature of the contract and the list of clauses and conditions, a single payment on account amounting to 60 % of the agreed Community contribution ; or, (b) at four-monthly intervals, four equal instalments each amounting to 20% of the agreed Commu ­ nity contribution , the first such instalment being paid within six weeks of the date of signature of the contract and the list of terms and conditions. 2 . The payment of each instalment shall be subject to the lodging with the intervention agency of a secu ­ rity equal to the amount of the instalment, plus 10 % . Where a contract is concluded with a public institu ­ tion , the lodging of a security may be dispensed with, provided that there exists in some other form a guarantee equivalent to that referred to in paragraph 4, in the event of failure to comply with the condi ­ tions set out in paragraph 3 . 3 . The release of securities and payment of the balance by the intervention agency shall be subject to : (a) confirmation by the intervention agency that the party concerned has fulfilled its obligations as laid down in the list of terms and conditions ; (b) the transmission to the Commission and to the intervention agency of the report referred to in Article 8(1 ) and verification of the details contained in this report by the intervention agency ; and (c) proof being furnished that the party concerned has spent its own contribution for the purposes laid down . 4. To the extent that the conditions set out in para ­ graph 3 are not fulfilled, securities shall be forfeited. In this event, the amount in question shall be deducted from the European Agricultural Guidance and Guarantee Fund, Guarantee Section , expenditure, and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. 28 . 12. 79 Official Journal of the European Communities No L 334/ 15 2. The results may only be published with the express authorization of the Commission . Article 8 1 . Each party responsible for research work as referred to in Article 1 ( 1 ) shall submit to the Commis ­ sion and to the intervention agency concerned, within the time limit, and in accordance with the rules, laid down in the contract and list of terms and conditions, and in any case before 1 July 1982, a detailed report on the utilization of the Community funds allocated and on the results of the measure in question . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Commission Finn GUNDELACH Vice-President